Citation Nr: 1146344	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration, as residuals of a head injury.

2.  Entitlement to a compensable evaluation for a scar of the scalp, residual of a head injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated May 2006, the RO denied the Veteran's claim for an increased rating for a scalp scar, residual of a head injury.  The Veteran has also appealed a July 2007 rating decision that concluded new and material evidence had not been received to reopen a claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.

The statement of the case issued in April 2008, reflects that the RO reopened the claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.  Thus, it considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration, as residuals of a head injury, and the issue of entitlement to a compensable evaluation for a scalp scar, residual of a head injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1991 rating decision denied service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.  

2.  Evidence added to the claims file since the July 1991 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1991, which denied service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  Evidence received since the July 1991 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for an organic mental disorder, dizziness, blackouts, and impaired concentration, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, this letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of the disability at issue decided herein.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached sufficient for the claim to reopen.  Therefore, the Board finds that the examination is adequate as to this claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, and the reports of VA examinations.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in July 1991 included the service treatment records and the report of a VA examination.  The service treatment records disclose the Veteran was seen in September 1980 for a deep laceration to the occipital area.  He related he was sleeping when someone hit him at the back of his head.  It was noted there was no contusion or possible concussion.  An examination revealed the Veteran was alert, and his pupils were reactive to light.  No dizziness was indicated.  It was stated he needed stitches.  The assessment was deep laceration to the occipital area.  The Veteran was confined to quarters for 24 hours.  In December 1980, it was reported he had received four sutures to close a laceration three months earlier.  There was a 2-cm. mass on the back of the Veteran's head.  The assessment was possible infection.  No pertinent abnormalities were reported on the separation examination in June 1981, and neurologic and psychiatric evaluations were normal.  

The Veteran was afforded a neuropsychiatric examination by the VA in April 1991.  He said he suffered a head injury around March 1978 while on maneuvers when he was accidentally struck with a shovel.  He claimed he was unconscious for 15 minutes or less.  He reported he had a laceration of the right occipital area that required sutures.  He stated he had dizziness and blackouts, and that the latter symptom had started shortly after the head injury.  A neurological evaluation was normal, except for a few cranial nerve signs.  The diagnosis was residuals of a head injury with headaches, dizziness, depression, history of blackouts and difficulty concentrating with organic brain syndrome.  The examiner noted he was referring the Veteran for psychological testing since his memory appeared somewhat defective and he had a lot of difficulty concentrating.  

On VA psychological testing later in April 1991, it was noted the Veteran was far below average in recent memory functions.  The examiner commented the test record was consistent with neurological impairment, and that his depression would not account for deficits so marked.

By rating action dated July 1991, the RO granted service connection for a scar of the scalp, residual of a head injury, and denied service connection for an organic mental disorder, dizziness, blackouts and impaired concentration.  It was noted these symptoms were not considered secondary to the Veteran's in-service scalp laceration.  The Veteran was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  As such, that determination is final.  38 U.S.C.A. § 7105.

The additional evidence includes VA outpatient treatment records and VA examination reports.  The Veteran was seen in a VA outpatient treatment clinic in December 2005.  He presented as lethargic and struggling with attention and memory.  He asserted that in 1979, while stationed in Okinawa, he was in a fist fight with a buddy and won, but later that night, the individual snuck into his barracks with a pipe while he slept.  The Veteran recalled startling awake, jumping up and collapsing backwards.  He related he was unconscious for several hours.  He claims he was sent to the hospital and received stitches.  He maintained that after the attack, he noticed many changes about himself, including trouble with long-term memory and attention.  He added he had a very hard time staying focused.  The examiner commented the Veteran presented with depressive symptoms and adjustment issues relating, in part, to possible treatment of a self-reported head injury in service.  Further assessment and memory testing were recommended.  

The Veteran underwent memory and personality testing in February 2006.  The assessment was the Veteran presented with distress regarding memory problems and associated difficulties.  The assessment indicated that objectively and subjectively, the Veteran was experiencing severe memory problems.  Further testing was suggested to better understand what, if any, brain damage was present per the Veteran's report of being hit with a pipe in service.  

On a VA examination for scars in April 2006, the Veteran reported he was injured in service when he was jumped from behind and struck by a blunt object by some assailants.  He stated he was taken to a local hospital and received nine sutures in the posterior aspect of his scalp.  He also asserted he experienced loss of consciousness for approximately four hours.  

Psychological testing was conducted by the VA in October 2007.  The examiner noted she reviewed the claims folder.  The Veteran stated it was difficult for him to concentrate.  He described a head injury in 1980 when he got into a fight with a soldier under his command.  Later that day, he was sleeping when some fellow soldiers came into his quarters and hit him in the head with a pipe.  He said he was treated at the base hospital.  He claimed he did not have a neuropsychological evaluation in service.  Following the examination, which included psychological testing, the examiner stated the Veteran reported symptoms including a loss of focus, memory loss and short attention span.  She indicated the Veteran's depression and irritability were related to his inability to function.  The diagnoses were major depressive disorder and cognitive disorder.

The Veteran was afforded a VA psychiatric examination in December 2007.  He related he had experienced problems with depression since service.  He claimed he was depressed in service in 1980 when two friends died in a helicopter crash.  The examiner noted the Veteran had not told the examiner in October 2007 of this.  In fact, he stated at the time of the October 2007 VA examination that he became depressed after he returned home and could not find a job.  During the December 2007 examination, the Veteran also described the incident when he was assaulted in service.  He stated he was unconscious for a few minutes.  The examiner observed that the July 2007 rating action noted there was no mention of loss of consciousness in the service treatment records.  The examiner further noted that VA clinical records reflect that the Veteran has provided conflicting accounts regarding the length of time he was unconscious following the incident when he was attacked with a pipe.  He also noted the Veteran underwent memory testing at a VA clinic in January 2006, but there was no indication IQ was taken into account.  He added that while the alleged in-service head injury was implied as the cause of the Veteran's memory complaints, the base rate for neurocognitive sequelae to a head injury with minimal loss of consciousness as reported by the Veteran is negligible and certainly not likely to produce what was described in that report as "severe memory problems."  The incongruously low scores on that test could not be taken at face value as indicia of compromised brain functioning, nor would depression produce such low scores.  

The December 2007 examiner also addressed malingering.  He noted there are several variants of malingering, and one of the Veteran's scores on the tests in January 2006 was well within the range of those malingering physical complaints.  He pointed out that other scores suggested the Veteran was exaggerating the extent of his inability to function.  Psychological tests conducted in December 2007 were strongly suggestive of an attempt to exaggerate physical symptoms and cognitive complaints, but not necessarily symptoms of depression.  The examiner commented that the overwhelming evidence in the record indicated that symptoms of depression were a post-discharge phenomenon related to psychosocial and economic circumstances.  He observed that the testing in January 2006 was very clearly indicative of malingering of both physical symptoms and cognitive complaints, as well as in terms of inability to function and this continued to be the case.  He stated the test findings and the Veteran's inconsistent self-report of loss of consciousness durations suggested malingering of neurocognitive dysfunction in terms of test performance of memory.  

The examiner further commented that even if one were to concede the Veteran had actually sustained a traumatic brain injury and loss of consciousness, as opposed to what is reported in the service treatment records, namely a laceration of the head, one would not expect significant residual neurocognitive sequelae given the minimal or absent loss of consciousness.  He stated malingering is defined as the intentional production of false or grossly exaggerated physical or psychological symptoms, motivated by external incentives.  It should be strongly suspected if there is a medicolegal context or there is marked discrepancy between the individual's claimed stress or disability and the objective findings.  With respect to the Veteran, there were incongruities between his presentation and his medical history, including current cognitive and past test performance.  The examiner commented that it was highly unlikely that an individual who had sustained legitimate brain damage or was demented would perform as poorly as the Veteran has on several test measures.  He related the Veteran's performance on those measures was far worse than patients with chronic fatigue, chronic pain or emotional dysfunction.  Thus, such factors could not explain his exaggerated test performance.  The diagnoses were depressive disorder, not otherwise specified, rule out substance-induced mood disorder, malingering and alcohol and cannabis dependence.  

The examiner opined that with a reasonable degree of scientific certainty, that the overall pattern of test results was indicative of probable malingering neurocognitive deficit in an individual who is also malingering physical and cognitive symptoms as well as an inability to function.  While the Veteran did not appear to be malingering in terms of depression, the overwhelming body of evidence indicated that the onset of such was post-discharge and related to psychosocial and economic circumstances.  

The Veteran was again afforded a VA psychiatric examination in February 2011.  The examiner stated he reviewed the claims folder.  The Veteran claimed he was hit in the back of his head with a steel pipe in service.  He asserted blood was drawn and he had eight stitches.  He maintained he was unconscious for a short period of time.  He said he was rested for a couple of days and then placed on light duty.  He added he eventually was returned to normal duty.  The Veteran reported he had dizziness and vertigo.  He claimed his attention and ability to concentrate were fair.  The examiner stated the Veteran's attention and concentration were judged to be normal.  He commented he could not state without resorting to speculation that the transient loss off consciousness suffered in 1980 resulted in any form of organic mental illness.  He stated the Veteran did suffer by historical criteria a mild traumatic brain injury.  He added the Veteran had a history of alcohol substance abuse and this was a non-trivial contributing factor to his symptoms of lack of concentration, attention and complaints of other behavioral sorts of problems that make it difficult to be around people, increased irritability/restlessness and anxiety.  

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.  The additional evidence consists of VA outpatient treatment records and examination reports, including a February 2011 VA examiner's opinion.  Significantly, the February 2011 VA examiner found that the Veteran did suffer, by historical criteria, a mild traumatic brain injury in 1980.  Further, while the examiner noted a history of alcohol abuse was a non-trivial "contributing" factor, such statement explicitly acknowledged the presence of another etiological factor, and did not exclude mild traumatic brain injury in service as an etiological factor.  This additional evidence is new, and contains a diagnosis of "mild traumatic brain injury" in service which has not been specifically excluded as related to any organic mental disorder, dizziness, blackouts and/or impaired concentration currently present.  Further, the additional evidence raises a reasonable possibility of substantiating the claim, when considered in conjunction with the record as a whole, to include an April 1991 VA diagnosis of residuals of a head injury with headaches, dizziness, depression, history of blackouts and difficulty concentrating with organic brain syndrome.  Although the record contains clinical findings, including in a report of examination in December 2007, that is against the claim, such negative evidence does not eliminate a possibility of substantiating the claim.  

Thus, the additional evidence raises a reasonable possibility that the Veteran has an organic mental disorder, dizziness, blackouts and/or impaired concentration that are related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for organic mental disorder, dizziness, blackouts and/or impaired concentration is reopened.


ORDER

Since new and material evidence has been received, the claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration is reopened, and the appeal, to this extent, is granted.


REMAND

Although the above decision of the Board reopened the claim for service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration, additional development of the record is required prior to appellate consideration of the reopened claim.  In this regard, the Board notes that while a February 2011 VA examiner diagnosed the Veteran as having sustained traumatic brain injury in service in 1980, no basis for the diagnosis was provided.  Also, while substance abuse was identified as a contributing factor of current symptoms of lack of concentration and attention, and behavioral problems, the examiner did not offer an opinion as to whether there exists current symptoms, if any, of the diagnosed traumatic brain injury in service in 1980.  Further, while the examiner stated that he could not state, without resorting to speculation, that the transient loss of consciousness suffered in 1980 resulted in any form of organic mental illness, he did not indicate a reason for such statement, nor identify if there was any additional development of the evidence that would eliminate the need for speculation.  Clarification of such matters would be useful in adjudicating the reopened claim.

By rating decision dated May 2006, the RO denied the Veteran's claim for an increased rating for scar of the scalp, residual of a head injury.  He submitted a notice of disagreement with this determination in December 2006.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case reflecting its May 2006 adjudication of the issue of entitlement to an increased (compensable) rating for a scar of the scalp, residual of a head injury.  The appellant and his representative should be afforded the appropriate period of time to respond.  This issue should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

2.  Forward the Veteran's claims folder to the clinician that performed the February 2011 VA examination, or a suitable substitute if the February 2011 VA examiner is unavailable, for a clarifying medical opinion.  The February 2011 VA examiner should be asked to provide the clinical basis for his diagnosis of traumatic brain injury incurred in 1980, as well as to identify all residual symptoms thereof, and to state what additional information is necessary to eliminate the need for speculation in opining as to whether it is at least as likely as not that any head injury suffered in 1980, to include any loss of consciousness reported by the Veteran, resulted in any form of organic mental impairment, or manifestations of dizziness, blackouts and/or impaired concentration.  If additional clinical examination of the Veteran is necessary to provide the requested information, such examination should be scheduled.  Rationale must be provided for all opinions expressed.  If a requested opinion cannot be provided without resort to speculation, the examiner must identify the additional evidence necessary, if any, to preclude the need for speculation.

If the February 2011 VA examiner is unavailable, the substitute clinician must opine as to whether it is at least as likely as not that the Veteran suffered traumatic brain injury in service, and if so, whether it is at least as likely as not that he has any current residuals thereof.  The examiner is also requested to opine as to whether it is at least as likely as not that the Veteran has any current residuals of a head injury in service, to include an organic mental disorder, dizziness, blackouts and/or impaired concentration.  Rationale must be provided for all opinions expressed.  If a requested opinion cannot be provided without resort to speculation, the examiner must identify the additional evidence necessary, if any, to preclude the need for speculation.  If additional clinical examination of the Veteran is deemed necessary to provide the requested opinions, such examination should be scheduled.

3.  Thereafter, adjudicate the reopened claim of entitlement to service connection for an organic mental disorder, dizziness, blackouts and/or impaired concentration.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative must be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


